ORDER

PER CURIAM.
AND NOW, this 13th day of August 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
(1) Whether the trial court erred in holding that [Petitioner’s] conditional and non-negotiable Guaranty, which forms the basis of Osprey’s claims, is an “instrument” under seal *546(a suit of which is governed by a twenty-year statute of limitations pursuant to 42 Pa.'C.S. § 5529), rather than a “contract” under seal(a suit of which would be governed by a four-year statute of limitations pursuant to 42 Pa.C.S. § 5525)?